Case: 4:20-cv-00602-RLW Doc. #: 20 Filed: 08/03/20 Page: 1 of 8 PageID #: 354



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

LONNIE SNELLING,                                          )
                                                          )
        Plaintiff,                                        )
                                                          )
v.                                                        )            No. 4:20-CV-602 RL W
                                                          )
KEVIL T. SEGBERS, 1 et al.,                               )
                                                          )
       Defendants.                                        )

                                     MEMORANDUM AND ORDER

       This matter is before the Court on self-represented Plaintiff Lonnie Snelling's Motion For

Extension of Sixty (60) Days to Serve Named Defendant Michael W. O'Reilly-Agent and

Individually (ECF No. 18), and Motion For Extension of Thirty (30) Days to Serve Named

Defendants Kevil T. Segbers, Thomas J. Segbers, Jason L. Moehlman, The Moehlman Law

Firm, LLC, and the State of Missouri- Serve, Eric Schmitt-Missouri Attorney General (ECF No.

19). For the following reasons, the Motions will be denied and this case will be dismissed for

lack of subject matter jurisdiction on the Court's own motion.

        Plaintiff brings suit asserting primarily federal claims that in sum challenge the outcome

of prior, related suits he filed in the Circuit Court of the City of St. Louis, 22nd Judicial Circuit,

State of Missouri. Plaintiffs First Amended Complaint ("Complaint") includes the following

jurisdictional allegations:

                          1. Jurisdiction is conferred upon this court by 28 U.S.C.
                   § 1331, 1332,2 1343 (a)(3), 42 U.S.C. § 1983, 1985(2) and (3),
                   1986, 1988, RSMo. 506.500 and § 876(a) of the Restatement
                   (Second) of Torts, Rules 60(b)(4) and 74.06(b)(4), First and
                   Fourteenth Amendments to the United States Constitution and

        1
         In underlying litigation, this Defendant is sued as Kevin Segbers.

        2
            Plaintiff fails to allege complete diversity of citizenship among the parties.
Case: 4:20-cv-00602-RLW Doc. #: 20 Filed: 08/03/20 Page: 2 of 8 PageID #: 355



               Injunctive Relief.     Plaintiff further invokes the supplemental
               jurisdiction of this court to determine the state law claims pursuant
               to 28 U.S.C. § 1367.

                      2. Declaratory relief is authorized by Federal Rules of Civil
               Procedure, Rule 57, and 28 U.S.C § 2201 and 2202.

(ECF No. 17 at 3.) Named as defendants are Kevil T. Segbers and Thomas J. Segbers, parties to

the prior state court actions; their attorneys Michael W. O'Reilly, Jason L. Moehlman and The

Moehlman Law Firm, LLC; the State of Missouri; ten current or former judges of the 22nd

Judicial Circuit and the Missouri Court of Appeals, Eastern District, sued in their official

capacities; and John and Jane Does. The Complaint is titled:

               PLAINTIFF'S FIRST AMENDED COMPLAINT UNDER THE
               CONTINUING     VIOLATION    DOCTRINE/   PROPERTY
               DAMAGES/ CONSPIRACY/ FRAUD UPON THE COURT/
               VOID ORDERS/ LACK OF STANDING/ WILLFUL
               PARTICIPANTION [sic] BY PRIVATE PERSONS WITH
               JUDICIAL OFFICIALS WHILE OPERATING UNDER COLOR
               OF    STATE     LAW/    INFRINGE   AND    IMPEDE
               CONSTITUTIONAL RIGHTS OF ACCESS TO COURTS/ SELF
               REPRESENTATION/ DISCREMINATION [sic] /TO LEASE
               PROPERTY/ DECRATORY [sic] JUDGNMENT [sic] /DUE
               PROCESS/    EQUAL     PROTECTION    UNDER    THE
               LAWS/ABUSE OF PROCESS/ RACIAL ANIMUS/BARRED
               FROM RAISING STATUTE OF LIMITATIONS/INJUNCTIVE
               RELIEF/EX   PARTE    HEARINGS    AND   CONTACTS/
               TAMPERING WITH A JUDICIAL OFFICIAL/AIDING AND
               ABETTING/ INTENTIONAL AND NEGLIGENT INFLICTION
               OF EMOTIONAL DISTRESS /PUNITIVE DAMAGES
               AGAINST ENTITIES/PRIVATE PERSONS:

       The Complaint is 39 pages long and is accompanied by 85 pages of exhibits consisting of

36 separate court filings, court orders, and appellate orders in the state court cases that form the

basis of Plaintiffs Complaint. Counts I and II appear to assert claims under§ 1983; Count III is

titled "Declaratory Judgment to Determine Whether Plaintiffs Claims Stated in Second

Amended Petition Of Cause #1322-AC00042, Remains Pending in the Circuit Court's Associate

Division 27;" Count IV is titled "Declaratory Judgment to Determine Whether Plaintiff Was

                                                 2
Case: 4:20-cv-00602-RLW Doc. #: 20 Filed: 08/03/20 Page: 3 of 8 PageID #: 356



Denied First Amendment Rights of Access to Courts;" Count V asserts conspiracy claims under

§§ 1983, 1985, and 1986; Count VI appears to assert a claim for abuse of process under § 1983

and/or state law; and Count VII asserts a state law claim for intentional infliction of emotional

distress.

        The primary relief sought in Complaint's various counts includes: (1) declarations that

the state court judges (a) discriminated against Plaintiff on the basis that he is a self-represented

litigant and/or because of his race; and (b) were without subject matter jurisdiction to enter

certain orders in his cases; (2) declarations that certain state court orders were or were not final

orders and that Case No. 1322-AC00042 remains pending in the 22nd Judicial Circuit's

Associate Circuit Court; (3) declarations that certain state court orders are void and violated

Plaintiff's First Amendment rights to access the courts; (4) injunctive relief against the State of

Missouri, through its judicial officials, to prevent any further interference to keep plaintiff from

collecting a judgment he obtained in state court, seeking redress on legitimate claims, and

asserting his constitutional rights in state courts; and (5) compensatory damages in excess of

$1,000,000, punitive damages in excess of $25,000, and costs.

Background

        Plaintiff's lengthy factual allegations discuss the facts underlying his state court cases and

their extensive procedural history. A Missouri Court of Appeals decision attached to Plaintiff's

Complaint describes the underlying proceedings in detail. Plaintiff disagrees with that decision

and other state court rulings, but its recitation of the background of the case corresponds to

Plaintiff's allegations and states as follows:

                      The procedural history of this case is protracted and,
               convoluted yet essential to resolution of the issues. Appellant
               Snelling owns residential rental property at 2040-48 East Gano
               Avenue in the City of St. Louis. Adjacent, on the same side· of the


                                                  3
Case: 4:20-cv-00602-RLW Doc. #: 20 Filed: 08/03/20 Page: 4 of 8 PageID #: 357



            street, across Emily Avenue, is an elementary school located at
            2128 East Gano Avenue. On May 3, 2004, and throughout the
            summer of that year, Respondent Segbers and others played
            stickball at the elementary school. On August 23, 2004, Snelling
            filed suit3 against Segbers and his fellow stickball players alleging
            that the defendants trespassed onto the property when retrieving
            balls and caused, damage to the property from balls entering the
            property's guttering system. On January 22, 2009, Snelling filed a
            dismissal of certain named defendants but not Segbers.

                   Snelling filed a second suit4 January 22, 201 O; again
            naming Segbers as defendant. The second suit was dismissed
            without prejudice on December 2, 2010, because Segbers was still
            named in the first lawsuit.

                   On November 10, 2011, service of process in the first suit
            was quashed because the original·service upon Segbers's mother
            was insufficient, as Segbers did not live at his mother's address.

                    On January 4, 2012, the first suit was dismissed without
            prejudice for failure to prosecute. Snelling re-filed his lawsuit on
            January 2, 2013. 5 On August 22, 2013, service of process was
            quashed again because service upon Segbers's father was
            insufficient, as Segbers did not live at his father's address. On
            October 3, 2013, Snelling's suit was again dismissed without
            prejudice for failure to prosecute. Snelling appealed. In December
            2014, this court dismissed the appeal for lack of an appealable
            judgment. 6

                    On February 5, 2015, Snelling re-filed a four-count
            Petition7 against Segbers and other defendants, and that suit is the
            subject of this appeal. Snelling's 2015 petition is titled "Petition
            for    Negligent     Trespass     by     Objects/Common         Law
            Trespass/Negligent Interference with Contract and Business
            Expectancy/Creating a Nuisance/Property Damages/ Conspiracy/
            Negligent Infliction of Emotional Distress/Punitive Damages."
            Count I is a claim for negligent trespass by objects, common law
            trespass, and property damages arising from Segbers's and other
            defendants' stickball activities. Count II is also a claim for
            trespass by objects and common law trespass as well as creating a
            nuisance, property damages, and negligent interference with

     3
      Cause No. 22042-07946.
     4
      Cause No. 1022-CC00199.
     5
       Cause No. l 322-AC00042.
     6
       Snelling v. Segbers, et al., 450 S.W.3d 493 (Mo. App. E.D. 2014).
     7
       Cause No. 1522-ACOl 719.

                                                 4
Case: 4:20-cv-00602-RLW Doc. #: 20 Filed: 08/03/20 Page: 5 of 8 PageID #: 358



              contract, again arising from Segbers's stickball activities. Count
              III alleges fraud upon the court, fraudulent procurement of order
              and judgment, conspiracy, and intentional interference with
              property rights in judgments, alleging a conspiracy by Segbers and
              other defendants to trespass and cause damage to Snelling' s
              property. Lastly, Count IV is a claim for negligent infliction of
              emotional distress.

                      Segbers received service February 14, 2015. On March 17,
              Segbers filed his answer asserting an affirmative defense based on
              the statute of limitations and a counterclaim for abuse of process
              and seeking $25,000 in actual damages and $50,000 in punitive
              damages. On April 16, Snelling filed a motion for leave to amend
              a request for document production, a motion for continuance, and a
              notice of hearing for his motions to be called up on April 23. On
              April 23, the trial court granted Snelling until May 4 to respond to
              Segbers's counterclaim and set the next hearing for that date. On
              April 28, Segbers filed a motion to dismiss for failure to state a
              claim and untimeliness. Segbers's motion to dismiss was mailed
              to Snelling on April 29. On April 29, Segbers filed a motion for
              default judgment on his counterclaim. · Segbers' s motion for
              default judgment was mailed to Snelling on April 30. Snelling
              went to the courthouse on May 4 to file his response to Segbers' s
              counterclaim, but Snelling failed to appear at the hearing that same
              day.

                      Consequently, the trial court issued orders granting both of
              Segbers's motions. Specifically, the court dismissed Snelling's
              petition and all counts with prejudice, entered default judgment in
              Segbers's favor on his counterclaim, and set a hearing on damages
              for May 27. On May 27, the trial court held the hearing on
              damages and entered judgment in favor of Segbers on his
              counterclaim, awarding $7,500 in actual damages and $2,500 in
              punitive damages.

(ECF No. 17-1 at 78-80.)

       The Missouri Court of Appeals affirmed the trial court's judgment dismissing with

prejudice Plaintiffs Petition against Kevin Segbers for trespass and other claims, and granting

default judgment on Segbers's counterclaim against Snelling for abuse of process. (Id. at 86.)




                                               5
Case: 4:20-cv-00602-RLW Doc. #: 20 Filed: 08/03/20 Page: 6 of 8 PageID #: 359



The court also ordered Plaintiff to pay Segbers $1,000 in damages for filing a frivolous appeal

pursuant to Missouri Supreme Court Rule 84.19. (ld.) 8

Discussion

       As a threshold matter, the Court must determine whether it has subject matter jurisdiction

over this action. "In every federal case the court must be satisfied that it has jurisdiction before it

turns to the merits of other legal arguments." Carlson v. Arrowhead Concrete Works, Inc., 445

F.3d 1046, 1050 (8th Cir. 2006). The Court has the duty to determine its jurisdiction, and to

raise the issue of subject matter jurisdiction on its own motion, if necessary. See Insurance Corp.

oflreland v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 (1982); City of Kansas City,

Mo. v. Yarco Co., Inc., 625 F.3d 1038, 1040 (8th Cir. 2010). The Court must dismiss any action

over which it determines that it lacks subject-matter jurisdiction. Rule 12(h)(3), Federal Rules of

Civil Procedure.     In assessing jurisdiction the Court examines Plaintiff's Complaint and its

attachments.

        Plaintiff's claims are barred by the Rooker-Feldman doctrine.               The Rooker-Feldman

doctrine is jurisdictional and may be raised on a court's own motion because, if the doctrine

applies, federal courts lack subject matter jurisdiction. Riehm v. Engelking, 538 F.3d 952, 964

(8th Cir. 2008); Lemonds v. Saint Louis County, 222 F.3d 488, 492 (8th Cir. 2000).                      The

Rooker-Feldman doctrine prohibits lower federal courts from exercising appellate review of state

court judgments. Skit Int'l, Ltd. v. DAC Technologies of Ark., Inc., 487 F.3d 1154, 1156-57

(8th Cir. 2007) (citing D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983), and Rooker

v. Fidelity Trust Co., 263 U.S. 413, 416 (1923)). The United States Supreme Court is the only


        8 In ordering Plaintiff to pay damages for filing a frivolous appeal, the court stated in part, "Mr.
Snelling's consumption of judicial resources is staggering. Segbers reports that CaseNet lists over 360
cases filed by Snelling in the Missouri courts over the past 40 years.· Snelling has filed over 90 appeals in
this court alone." (ECF No. 17-1 at 86.)
                                                     6
Case: 4:20-cv-00602-RLW Doc. #: 20 Filed: 08/03/20 Page: 7 of 8 PageID #: 360



federal court empowered to exercise appellate review of state court judgments, except for habeas

petitions. Id.

        A district court is not deprived of jurisdiction over every case in which a plaintiff seeks a

result different from the one it obtained in state court. See Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 292 (2005). "Rather, Rooker-Feldman is implicated in that subset of

cases where the losing party in a state court action subsequently complains about that judgment

and seeks review and rejection of it." Skit lnt'l, 487 F.3d at 1157.

        The Eighth Circuit Court of Appeals "has expressly cautioned against a state court loser

seeking victory against his adversary in a subsequent § 1983 action in federal court." Dodson v.

University of Ark. for Med. Sciences, 601 F.3d 750, 754 (8th Cir. 2010). The Rooker-Feldman

doctrine bars both straightforward and indirect attempts by a plaintiff to undermine state court

decisions. Prince v. Arkansas Bd. of Examiners in Psychology, 380 F.3d 337, 340 (8th Cir.

2004) (quoting Lemonds, 222 F.3d at 492).          Litigants may not pursue federal claims with

allegations that are inextricably intertwined with a state court decision. Id.

        In this case, Plaintiff presented his various claims of trespass, property damage, nuisance,

negligent infliction of emotional distress, negligent interference with contract, fraud on the court,

conspiracy, and intentional interference with property rights in judgments, in multiple suits in

state court and lost. "A claim brought in federal court is inextricably intertwined with a state

court judgment 'if the federal claim succeeds only to the extent that the state court wrongly

decided the issue before it."' Ballinger v. Culotta, 322 F.3d 546, 549 (8th Cir. 2003) (quoting

Lemonds, 222 F .3d at 493 ). Here, to prevail in this Court, Plaintiff would have to establish that

the state courts' various orders concerning his claims are invalid. Plaintiff cannot escape the




                                                  7
Case: 4:20-cv-00602-RLW Doc. #: 20 Filed: 08/03/20 Page: 8 of 8 PageID #: 361



operation of the Rooker-Feldman prohibition on relitigating his claims in this Court by couching

them in constitutional language.

       As a result, this Court lacks subject matter jurisdiction over this action. It therefore

cannot exercise supplemental jurisdiction over Plaintiffs state law claims, to the extent those

claims are not also barred by the Rooker-Feldman doctrine.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs Motion For Extension of Sixty (60) Days to

Serve Named Defendant Michael W. O'Reilly-Agent and Individually, and Motion For

Extension of Thirty (30) Days to Serve Named Defendants Kevil T. Segbers, Thomas J. Segbers,

Jason L. Moehlman, The Moehlman Law Firm, LLC, and the State of Missouri are DENIED as

moot. (ECF Nos. 18, 19.)

       IT IS FURTHER ORDERED that this matter is DISMISSED without prejudice for

lack of subject matter jurisdiction under the Rooker-Feldman doctrine. See Rule 12(h)(3), Fed.

R. Civ. P.

       An Order of Dismissal will accompany this Memorandum and Order.




                                               JR~
                                                RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE


Dated this   ~ay of August, 2020.



                                                8
